Title: To Thomas Jefferson from Arthur S. Brockenbrough, 11 October 1823
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear Sir, University of Va Octr 11th 1823I herewith return you Mr Dawsons Sketch Balance Sheet of the Books of the University of Virginia up to the 1st of October corrected, the error was not in the books as was supposed by Mr Dawson, but in the Balance Sheet taken by Mr Watson, to whom I pointed out the error on wednesday last. the books are balanced up to the 1st Oct: within one quarter of a cent.most respectfullyyour Obt SevtA. S. Brockenbrough P.P.S. I will thank you to inform me if the board of Visitors acted on the subject of the Anonymous letter layed before them by me at the Spring meeting and of their decision there on—A. S. B.